 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ATHANASIOS DIMOU
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                       Case No.: 2:16-CR-133 TLN
12
                   Plaintiff,
13
     vs.                                             STIPULATION AND ORDER
14                                                   CONTINUING STATUS CONFERENCE
     ATHANASIOS DIMOU,                               AND EXCLUDING TIME UNDER THE
15                                                   SPEEDY TRIAL ACT
16                 Defendant.
                                                     Date:       January 16, 2020
17                                                   Time:        9:30 a.m.
                                                     Court:      Hon. Troy L. Nunley
18

19

20

21          Plaintiff United States of America by and through Assistant United States Attorney James
22
     Conolly, and Attorney Todd Leras on behalf of Defendant Athanasios Dimou, stipulate as
23
     follows:
24
            1. This matter is presently set for status conference on October 24, 2019. By this
25

26              stipulation, Defendant Dimou moves to continue the status conference to January 16,

27              2020.
     ORDER CONTINUING STATUS
28   CONFERENCE
 1        2. This case involves distribution of methamphetamine during several controlled
 2
               purchases in Stockton. Defense counsel conducted additional investigation related to
 3
               potential sentencing issues. Some of the information obtained from defense
 4
               investigation has been provided to the government for consideration of potential
 5

 6             changes to a pending resolution proposal. In addition, ongoing defense investigation

 7             includes completing interviews of mitigation witnesses in Stockton, greater San
 8
               Joaquin County, and family members in Virginia and Greece. Defense counsel is
 9
               also continuing to research the potential implications of the First Step Act on
10
               sentencing issues in this case.
11

12        3.   Defendant Dimou is being held at the Wayne Brown Correctional Facility in Nevada

13             City, California. That facility is a driving distance of approximately 65 miles from
14
               downtown Sacramento, making client visits to review discovery, investigation
15
               reports, and legal research materials more difficult than for inmates housed at the
16
               Sacramento Main Jail.
17

18        4. Given the ongoing defense mitigation investigation and legal research regarding First

19             Step Act impacts on the potential sentence in this case, Defendant Dimou requests to
20
               continue the status conference in this matter to January 16, 2020, at 9:30 a.m., and to
21
               exclude time between October 24, 2019 and January 16, 2020, inclusive, under Local
22
               Code T-4. The United States does not oppose this request.
23

24        5. Attorney Todd Leras represents and believes that failure to grant additional time as

25             requested would deny Defendant Dimou the reasonable time necessary for effective
26
               preparation, considering the exercise of due diligence.
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1          6. Based on the above-stated facts, Defendant Dimou requests that the Court find that
 2
                the ends of justice served by continuing the case as requested outweigh the best
 3
                interest of the public and the Defendant in a trial within the time prescribed by the
 4
                Speedy Trial Act.
 5

 6          7. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

 7              seq., within which trial must commence, the time period of October 24, 2019 to
 8
                January 16, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §
 9
                3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance
10
                granted by the Court at Defendant Dimou’s request on the basis that the ends of
11

12              justice served by taking such action outweigh the best interest of the public and the

13              Defendants in a speedy trial.
14
            8. Nothing in this stipulation and order shall preclude a finding that other provisions of
15
                the Speedy Trial Act dictate that additional time periods are excludable from the
16
                period within which a trial must commence.
17

18          Assistant U.S. Attorney James Conolly has reviewed this proposed order and authorized

19   Todd Leras via email to sign it on his behalf.
20

21   DATED: October 21, 2019
                                                          By      /s/ Todd D. Leras for
22                                                                JAMES CONOLLY
                                                                  Assistant United States Attorney
23

24   DATED: October 21, 2019
                                                          By      /s/ Todd D. Leras
25                                                                TODD D. LERAS
                                                                  Attorney for Defendant
26
                                                                  ATHANASIOS DIMOU
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                               ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter as to Athanasios Dimou, scheduled for
 4
     October 24, 2019, is vacated. A new status conference for Athanasios Dimou is scheduled for
 5

 6   January 16, 2020, at 9:30 a.m. The Court further finds, based on the representations of the

 7   parties and Defendant Dimou’s request, that the ends of justice served by granting the
 8
     continuance outweigh the best interests of the public and the defendant in a speedy trial. Time
 9
     shall be excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(iv) and Local Code T-
10
     4, to allow necessary attorney preparation taking into consideration the exercise of due diligence
11

12   for the period from October 24, 2019, up to and including January 16, 2020.

13          IT IS SO ORDERED.
14

15
     DATED: October 22, 2019
16                                                         Troy L. Nunley
                                                           United States District Judge
17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
